ITEMID: 001-88681
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF ANATOLIY VLADIMIROVICH ZAKHAROV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 4. The applicant was born in 1939 and lives in Okha, a town in the Sakhalin Region.
5. The applicant owned a flat in a decrepit house. The local council decided to demolish the house, and on 27 June 2000 the applicant sued the council for a replacement flat.
6. On 28 October 2003 the Okha Town Court ordered the council to provide the applicant with a flat in Okha of the same quality as his demolished flat. This judgment became binding on 24 February 2004 but was never enforced.
7. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
